EXHIBIT 99.2 (b) Pro forma financial information required pursuant to Article 11 of Regulation S-X: The following unaudited pro forma condensed financial information is based upon Amacore’s and LifeGuard’s historical consolidated financial statements and has been prepared to reflect the merger based on the purchase method of accounting.The historical consolidated financial statements have been adjusted to give effect to pro forma events that are directly attributable to the merger or considered intercompany transactions and factually supportable.The selected unaudited pro forma condensed consolidated financial information is derived from the unaudited pro forma condensed consolidated financial statements contained elsewhere in this report.See “Unaudited Pro Forma Condensed Consolidated Financial Statements.”The unaudited pro forma condensed consolidated balance sheet gives effect to the merger as if it had occurred on December 31, 2006.The unaudited pro forma condensed consolidated statement of operations for the year ended December 31, 2006 gives effect to the merger as if it had occurred on January 1, 2006. The unaudited pro forma condensed consolidated financial information is presented for informational purposes only.The pro forma information is not necessarily indicative of what the financial position or results of operations actually would have been had the merger been completed at the dates indicated.In addition, the unaudited pro forma condensed consolidated financial information does not purport to project the future financial position or operating results of Amacore after completion of the merger. The unaudited pro forma condensed consolidated financial statements should be read in conjunction with the financial statements and related notes of the respective companies, as contained herein, and as contained in Amacore’s Form 10-KSB, filed April 17, 2007. The unaudited pro forma condensed consolidated financial information was prepared using the purchase method of accounting with Amacore treated as the acquirer.The unaudited pro forma condensed consolidated financial information does not give effect to any potential cost savings or other operating efficiencies that could result from the merger. In addition, Amacore’s cost to acquire LifeGuard will be allocated to the assets acquired and liabilities assumed based upon their estimated fair values as of the date of acquisition. The allocation is dependent upon valuations and other studies that have not progressed to a stage where there is sufficient information to make a definitive allocation.Accordingly, the purchase price allocation pro forma adjustments are preliminary and have been made solely for the purpose of providing unaudited pro forma condensed consolidated financial information in this report.In the opinion of management of Amacore, all adjustments have been made that are necessary to present fairly the pro forma data. The Amacore Group, Inc. and Subsidiaries Unaudited Pro Forma Condensed Consolidated Financial Statements Unaudited Pro Forma Condensed Consolidated Balance Sheet as of December 31, 2006 16 Unaudited Pro Forma Condensed Consolidated Income Statement for the Year Ended December 31, 2006 17 Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements 18 THE AMACORE GROUP, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS AT DECEMBER 31, 2006 The Amacore LifeGuard Benefits Pro Forma Adj Pro Forma Group, Inc Services, Inc Increase/(Decrease) Consolidated ASSETS Current assets Cash $ 135,046 $ 150,098 $ $ 285,144 Accounts receivable 54,757 363,544 418,301 Inventory 43,427 43,427 Other current assets 77,775 164,291 242,066 Total current assets 267,578 721,360 0 988,938 Fixed assets (net of accumulated depreciation) 21,113 477,213 498,326 Other assets 0 0 15,037,989 a 15,037,989 Total assets $ 288,691 $ 1,198,573 $ 15,037,989 $ 16,525,253 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities Accounts payable $ 760,158 $ 2,047,384 $ $ 2,807,542 Accrued expenses and payroll taxes 438,396 441,431 879,827 Loans and notes payable 1,916,950 164,325 2,081,275 Deferred compensation 970,753 171,367 1,142,120 Deferred revenue 6,022 236,217 242,239 Total current liabilities 4,092,279 3,060,724 0 7,153,003 Long Term Liabilities Deferred revenue 33,473 0 33,473 Lease liability 45,646 45,646 IRS installment payments 480,069 480,069 Loans and notes payable 302,738 302,738 Total long-term liabilities 33,473 828,453 0 861,926 Total liabilities 4,125,752 3,889,177 0 8,014,929 STOCKHOLDERS’
